DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.

Claim 1 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals. But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter). However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter. Therefore, amending the claim to recite a “non-transitory computer-readable medium” would resolve this issue.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Huennekens et al., hereinafter referred to as Huennekens (US 2017/0080900 A1) in view of Weik (US 2006/0015398 A1). 
	
As per claim 1, Huennekens discloses a monitoring system (Huennekens: Fig. 2, 105; [0008]; A monitoring system 105.) (Huennekens: [0038], [0039]; Processor.); and 
one or more computer storage media storing instructions that are operable, when executed by the one or more processors (Huennekens: [0038], [0039]; One or more computer storage media storing instructions that are operable, when executed by the one or more processors.), 
to cause the one or more processors to perform operations comprising: 
obtaining, by the monitoring system (105), monitoring system data that is generated by one or more first monitoring system components (Huennekens: Fig. 2, 110, 115; [0008]-[0014]; Monitoring system data that is generated by one or more first monitoring system components 110, 115.); 
determining, by the monitoring system and based on the monitoring system data, a current occupancy of a vehicle (Huennekens: Fig. 2, 110, 115; [0008]-[0014]; Determining, by the monitoring system 105 and based on the monitoring system data, a current occupancy of a vehicle.); 
determining, by the monitoring system and based on the current occupancy of the vehicle, 
(Huennekens: Fig. 2, 110, 115, 120; [0008]-[0015], [0021], [0022], [0033]; Determining, by the monitoring system 105 and based on the current occupancy of the vehicle, that the vehicle is not occupied by a human occupant, using one or more second monitoring system components 120.).
	However Huennekens does not explicitly disclose “… a monitoring system for monitoring a property … whether a vehicle access point is to be monitored … using one or more second monitoring system components to monitor the vehicle access point.”
	Further, Weik is in the same field of endeavor and teaches a monitoring system for monitoring a property (Weik: Figs. 1, 2, 4; [0036]-[0038], [0064]; A monitoring system for monitoring a property.); 
whether a vehicle access point is to be monitored (Weik: Figs. 1, 4, 8; [0024], [0025], [0036]-[0039], [0049], [0050], [0053], [0077]-[0083], [0086]; Whether a vehicle access point [i.e., garage] is to be monitored using the loop detectors, electric eye system, and cameras.);
using one or more second monitoring system components to monitor the vehicle access point (Weik: Figs. 1, 4, 8; [0024], [0025], [0036]-[0039], [0049], [0050], [0053], [0077]-[0083], [0086]; Using one or more second monitoring system components [i.e., cameras, loop detection etc.] to monitor the vehicle access point [i.e., garage].).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Huennekens and Weik before him or her, to modify the occupant detection system of Huennekens to include the vehicle access point monitoring feature as described in Weik. The motivation for doing so would have been to improve occupant detection by providing external sensors that determine authorized and unauthorized persons (Weik: [0006], [0017]). 







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571) 270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 06-01-2021